Relator sought release from the custody of the sheriff of Potter County, Texas, through habeas corpus proceedings before the District Judge of the 47th Judicial District, and from an order remanding him prosecutes this appeal.
From the transcript it appears the hearing was had in vacation. Article 857, C. C. P., provides in substance that when the proceedings upon habeas corpus take place before the court in session the transcript shall be prepared and certified by the clerk, but when had in vacation the transcript may be prepared by any person under the direction of the judge and certified by the judge. The record in the present case bears no certificate of the trial judge, but only that of the clerk of the District Court of Potter County, Texas.
Under the provisions of the statute the record is not authenticated in such manner as authorizes a review thereof. The appeal is ordered dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.